PER CURIAM.
Appellant was convicted of sexual battery of and committing a lewd and lascivious act upon a child under the age of *1252sixteen over whom he had familial authority. He challenges the trial court’s modification of his probation that imposes a special condition which precludes him from living within a three-quarter’s mile radius of any school for minors. Pursuant to the supreme court’s recent decision in Clark v. State, 579 So.2d 109 (Fla.1991), in which it was held that a trial court may not enhance probation unless a violation of probation has been formally charged and the probationer has been given notice and hearing, we reverse the order modifying appellant’s probation and remand the matter to the trial court.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.